Case: 19-10647    Date Filed: 01/03/2020   Page: 1 of 5


                                                                        [PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10647
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:11-cr-00074-ECM-SRW-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

JEFFERY MONKENTEE HILL,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                (January 3, 2020)

Before WILLIAM PRYOR, JILL PRYOR and MARCUS, Circuit Judges.

PER CURIAM:

      Jeffery Hill, a federal prisoner, appeals the revocation of his supervised

release after Hill was arrested while on supervised release for unlawful possession

of marijuana in the first degree, in violation of Ala. Code § 13A-12-213; certain
               Case: 19-10647      Date Filed: 01/03/2020    Page: 2 of 5


persons forbidden to possess a firearm, in violation of § 13A-11-72; and possession

of drug paraphernalia, in violation of § 13A-12-260.            During his revocation

proceedings, Hill filed a motion to suppress evidence seized during the routine traffic

stop that resulted in his arrest, arguing that because the detention, search, and seizure

were illegal, the evidence the police seized should have been excluded from the

revocation proceedings. However, the district court found that the exclusionary rule

did not apply to those proceedings and, therefore, denied his motion to suppress. On

appeal, Hill argues that the evidence should have been suppressed, but he does not

address whether the exclusionary rule applies to revocation of supervised release

proceedings. After careful review, we affirm.

      We review the denial of a motion to suppress under a mixed standard,

reviewing the district court’s findings of fact for clear error and its application of the

law to those facts de novo. United States v. Lewis, 674 F.3d 1298, 1302-03 (11th

Cir. 2012).

      The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.”

U.S. Const. amend. IV. “[T]he Fourth Amendment contains no provision expressly

precluding the use of evidence obtained in violation of its commands.” Arizona v.

Evans, 514 U.S. 1, 10 (1995). Nonetheless, the exclusionary rule, when applicable,




                                            2
              Case: 19-10647     Date Filed: 01/03/2020   Page: 3 of 5


forbids the use of improperly obtained evidence during a criminal trial. Herring v.

United States, 555 U.S. 135, 139 (2009).

      The Supreme Court has not extended the exclusionary rule to proceedings

outside the criminal trial context. See, e.g., Pa. Bd. of Prob. & Parole v. Scott, 524

U.S. 357, 369 (1998) (refusing to extend the rule to state parole revocation

proceedings); I.N.S. v. Lopez-Mendoza, 468 U.S. 1032, 1050 (1984) (holding that

the rule does not apply to deportation proceedings); United States v. Janis, 428 U.S.

433, 454, 459-60 (1976) (refusing to extend the rule to civil proceedings); United

States v. Calandra, 414 U.S. 338, 354-55 (1974) (holding that the rule does not apply

to grand jury proceedings). We’ve not addressed in a published decision whether

the exclusionary rule applies to revocation of supervised release proceedings.

However, every circuit that has faced the issue has found that the exclusionary rule

does not apply in supervised release proceedings. See United States v. Phillips, 914

F.3d 557, 558 (7th Cir. 2019) (“Scott left no room for the application of the

exclusionary rule to supervised-release-revocation hearings.”); United States v.

Charles, 531 F.3d 637, 640 (8th Cir. 2008) (“[T]he exclusionary rule generally does

not apply in revocation of supervised release proceedings.”); United States v. Hebert,

201 F.3d 1103, 1104 (9th Cir. 2000) (per curiam) (“[W]e conclude that the

exclusionary rule does not apply to supervised release revocation hearings.”); United

States v. Armstrong, 187 F.3d 392, 394 (4th Cir. 1999) (“Scott requires that the


                                           3
              Case: 19-10647     Date Filed: 01/03/2020   Page: 4 of 5


exclusionary rule not be extended to federal supervised release revocation

proceedings.”); United States v. Alexander, 124 F.3d 200, *1 (6th Cir. 1997) (per

curiam) (unpublished decision) (“[T]he exclusionary rule does not apply in

supervised release revocation proceedings.”); United States v. Montez, 952 F.2d

854, 857 (5th Cir. 1992) (“[W]e hold that the exclusionary rule, absent a showing of

harassment, does not apply to revocation of supervised release hearings.”).

      On appeal, Hill generally argues that the evidence seized during his arrest

should have been suppressed during his revocation of supervised release

proceedings. He does not, however, directly argue that the exclusionary rule should

apply to supervised release revocation proceedings. Indeed, neither this Court nor

the Supreme Court has held that the exclusionary rule applies in that context. To the

contrary, the Supreme Court has held in similar situations -- including, most notably,

state parole revocation proceedings -- that the exclusionary rule does not apply. See,

e.g., Scott, 524 U.S. at 369. As the Supreme Court explained, because of the

“substantial social costs” of the exclusionary rule, it has “repeatedly declined to

extend the exclusionary rule to proceedings other than criminal trials.” Id. at 363.

These costs include: its toll on “the truthfinding process,” its incompatibility with

the “traditionally flexible, administrative procedures of parole revocation,” and its

frequent necessity for “extensive litigation to determine whether particular evidence

must be excluded.” Id. at 364-66. The Supreme Court also observed that “[t]he


                                          4
               Case: 19-10647     Date Filed: 01/03/2020    Page: 5 of 5


likelihood that illegally obtained evidence will be excluded from trial provides

deterrence against Fourth Amendment violations, and the remote possibility that the

subject is a parolee and that the evidence may be admitted at a parole revocation

proceeding surely has little, if any, effect on the officer’s incentives.” Id. at 367.

      Hill has not offered anything to indicate why, in light of the Supreme Court’s

holding in the state parole revocation context, the exclusionary rule should apply to

the supervised release revocation proceedings at issue here. Accordingly, we affirm

the district court’s denial of Hill’s motion to suppress.

      AFFIRMED.




                                           5